MEMORANDUM DECISION
                                                                               FILED
Pursuant to Ind. Appellate Rule 65(D),                                  Jun 11 2018, 7:01 am

this Memorandum Decision shall not be                                          CLERK
regarded as precedent or cited before any                                Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Steven Knecht                                             Curtis T. Hill, Jr.
Vonderheide & Knecht, P.C.                                Attorney General of Indiana
Lafayette, Indiana
                                                          Katherine A. Cornelius
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                         June 11, 2018
Child Relationship of:                                    Court of Appeals Case No.
L.B. (Minor Child),                                       18A-JT-273
and                                                       Appeal from the White Circuit
                                                          Court
W.N. (Father),
                                                          The Honorable Robert W.
Appellant-Respondent,                                     Thacker, Judge

        v.                                                Trial Court Cause No.
                                                          91C01-1708-JT-15

The Indiana Department of
Child Services,
Appellee-Petitioner



Baker, Judge.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-273 | June 11, 2018                     Page 1 of 10
[1]   W.N. (Father) appeals the trial court’s order terminating the parent-child

      relationship between Father and L.B. (Child). Father argues that the evidence

      does not support the termination. Finding the evidence sufficient, we affirm.


                                                            Facts
[2]   Child was born on December 5, 2013, to B.B. (Mother) and Father. 1 Father

      was incarcerated when Child was born. Child was born prematurely and spent

      extended time in the hospital, but Mother failed to participate in her treatment.

      As a result, Child was found to be a Child in Need of Services (CHINS). The

      parents participated in services and the case closed in September 2015, when

      Child was twenty-one months old.


[3]   On June 15, 2016, the Department of Child Services (DCS) investigated new

      allegations of abuse or neglect, discovering that the parents had resumed using

      drugs, that the family was homeless, and that there was domestic violence

      between the parents. DCS removed Child from the parents’ care and custody

      and placed her with a paternal aunt. DCS filed a petition alleging that Child

      was a CHINS. Following a factfinding hearing, on September 23, 2016, the

      trial court found Child to be a CHINS based on multiple incidents of domestic

      violence in the presence of Child and a minor sibling 2 and on the parents’ active

      drug use.




      1
          Mother’s parental rights were also terminated but she did not appeal that order.
      2
          Mother has two children, but the other child is not a party to this case.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-273 | June 11, 2018           Page 2 of 10
[4]   Subsequently, the trial court ordered Father to participate in a substance abuse

      assessment, random drug screens, supervised visits, and case management. The

      purposes of case management were to achieve housing stability, provide

      assistance attending visitation, and to counsel and educate the parents about

      domestic violence and its effects on children. Father did not begin or complete

      any of these services.


[5]   Father completed only three drug screens during the CHINS case, and all three

      were positive for methamphetamine. He refused or failed to screen at any other

      time during the case. He never completed the ordered substance abuse

      assessment.


[6]   Father was arrested and incarcerated from February 8 to March 13, 2017, in

      Pulaski County. He was arrested again and incarcerated from May 23 until

      October 2017, in Tippecanoe County; he was transferred back to Pulaski

      County in October 2017. The charges in both counties were

      methamphetamine-related.3 During the times he was not incarcerated, he had

      three different addresses and for a period of time reported being homeless.




      3
        Father challenges the trial court’s factual findings regarding the pending charges. The trial court found that
      he was facing domestic violence-related charges, but it appears that all charges were instead drug-related.
      Additionally, the trial court found that Father was facing a lengthy prison term because he had made an offer
      to plead guilty in one of the drug-related cases. But at the time of the termination hearing, plea negotiations
      were ongoing and he had not yet admitted to any of the pending charges. We agree with Father that these
      findings were erroneous, but find that the errors have no bearing on the outcome of this appeal.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-273 | June 11, 2018                       Page 3 of 10
[7]   The first referral for visits with Child was during August and September 2016.

      The parents failed to show, and thereafter, they were required to call to confirm

      each visit. That occurred only once. At that time, Child was delivered a few

      minutes late, and Father became so verbally abusive and threatening to the

      visitation supervisor and others present that the visit was cancelled. Visits were

      re-referred and Father missed all but one visit through the end of December.

      He then had one visit on March 30, 2017, and had no visits after that time, nor

      does the record show that he tried other means to maintain a relationship with

      Child, such as phone calls, cards, and letters. Therefore, throughout the entire

      case, he has visited with Child only twice.


[8]   At a May 11, 2017, permanency hearing, which Father failed to attend, the trial

      court found that Father was homeless, had only visited Child once since

      February, and had tested positive for methamphetamine on May 2, 2017. The

      trial court also found that Child had been experiencing emotional trauma as a

      result of visits with the parents. The trial court changed Child’s permanency

      plan to adoption.


[9]   On August 4, 2017, DCS filed a petition to terminate the parent-child

      relationship. A fact-finding hearing occurred on November 29, 2017, and on

      December 27, 2017, the trial court entered an order granting DCS’s petition.

      Father now appeals.




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-273 | June 11, 2018   Page 4 of 10
                                     Discussion and Decision
                                       I. Standard of Review
[10]   Our standard of review with respect to termination of parental rights

       proceedings is well established. In considering whether termination was

       appropriate, we neither reweigh the evidence nor assess witness credibility.

       K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1229 (Ind. 2013). We will

       consider only the evidence and reasonable inferences that may be drawn

       therefrom in support of the judgment, giving due regard to the trial court’s

       opportunity to judge witness credibility firsthand. Id. Where, as here, the trial

       court entered findings of fact and conclusions of law, we will not set aside the

       findings or judgment unless clearly erroneous. Id. In making that

       determination, we must consider whether the evidence clearly and convincingly

       supports the findings, and the findings clearly and convincingly support the

       judgment. Id. at 1229-30. It is “sufficient to show by clear and convincing

       evidence that the child’s emotional and physical development are threatened by

       the respondent parent’s custody.” Bester v. Lake Cty. Office of Family & Children,

       839 N.E.2d 143, 148 (Ind. 2005).


[11]   Indiana Code section 31-35-2-4(b)(2) requires that a petition to terminate

       parental rights for a CHINS must make the following allegations:


               (A)      that one (1) of the following is true:


                        (i)     The child has been removed from the parent for at
                                least six (6) months under a dispositional decree.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-273 | June 11, 2018   Page 5 of 10
                 (ii)    A court has entered a finding under IC 31-34-21-5.6
                         that reasonable efforts for family preservation or
                         reunification are not required, including a
                         description of the court’s finding, the date of the
                         finding, and the manner in which the finding was
                         made.


                 (iii)   The child has been removed from the parent and
                         has been under the supervision of a local office or
                         probation department for at least fifteen (15) months
                         of the most recent twenty-two (22) months,
                         beginning with the date the child is removed from
                         the home as a result of the child being alleged to be
                         a child in need of services or a delinquent child;


        (B)      that one (1) of the following is true:


                 (i)     There is a reasonable probability that the conditions
                         that resulted in the child’s removal or the reasons
                         for placement outside the home of the parents will
                         not be remedied.


                 (ii)    There is a reasonable probability that the
                         continuation of the parent-child relationship poses a
                         threat to the well-being of the child.


                 (iii)   The child has, on two (2) separate occasions, been
                         adjudicated a child in need of services;


        (C)      that termination is in the best interests of the child; and


        (D)      that there is a satisfactory plan for the care and treatment
                 of the child.


Court of Appeals of Indiana | Memorandum Decision 18A-JT-273 | June 11, 2018    Page 6 of 10
       DCS must prove the alleged circumstances by clear and convincing evidence.

       K.T.K., 989 N.E.2d at 1230.


                          II. Remedy of Reasons for Removal
[12]   Father first argues that the trial court erred by finding that there is a reasonable

       probability that the conditions resulting in Child’s removal will not be

       remedied. The reasons that Child was originally removed from Father’s care

       and custody were drug use, unstable housing, and domestic violence.


[13]   During the CHINS case, Father continued to use methamphetamine. He

       refused or failed to provide many requested drug screens, and all the screens he

       provided were positive for methamphetamine. He failed to complete a

       substance abuse assessment. At the time of the termination hearing, he was

       facing methamphetamine-related charges in two different counties. As for

       housing, when Father was not in jail, he had multiple addresses and reported

       being homeless for a period of time. And as for domestic violence, while the

       record does not contain details of the prior incidents, Father was ordered to

       participate with case management, in part, to address domestic violence. He

       failed to participate with that service.


[14]   In sum, over the course of the CHINS case, Father did not participate with

       court-ordered services designed to remedy the reasons for Child’s initial

       removal, nor did he make any progress on any of these issues. Under these

       circumstances, the trial court did not err by finding that there is a reasonable



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-273 | June 11, 2018   Page 7 of 10
       probability that the conditions resulting in Child’s removal will not be

       remedied.4


                                              III. Best Interests
[15]   Finally, Father argues that the trial court erred by finding that termination is in

       Child’s best interests.


[16]   Child began attending counseling in March 2017, when she was three and one-

       half years old. She has many emotional and behavioral issues, including

       symptoms of attachment disorder and post-traumatic stress disorder. Her

       behaviors show her to be at increased risk of developing additional disorders,

       including conduct disorder, hyperactivity, and emotional distress disorder.

       Child’s problems were exacerbated by visits with her parents; once contact with

       her parents ended, she began to show improvement. Her emotional issues are

       most likely related to the abuse and neglect she experienced while in her

       parents’ care.


[17]   Stability and predictability are essential for treatment of Child’s behavioral and

       emotional problems, but the evidence in the record shows that Father is unable

       or unwilling to provide stability and predictability. His ongoing drug use, his




       4
         Father also argues that the evidence does not support the trial court’s conclusion that continuation of the
       parent-child relationship poses a threat to Child’s well-being. Because that prong and the prong regarding
       remedy of reasons for removal are phrased in the disjunctive, we need not and will not consider this
       argument. We note briefly, however, that given the evidence we will explore in the section regarding Child’s
       best interests, we would have little difficulty concluding that the evidence supports the trial court’s conclusion
       on this issue.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-273 | June 11, 2018                         Page 8 of 10
       refusal to participate with services to ameliorate substance abuse and domestic

       violence issues, his multiple incarcerations, and his inability to maintain stable

       housing, establish a pattern of unstable and unpredictable behavior. This

       lifestyle would be detrimental to Child’s well-being.


[18]   Moreover, Father failed to maintain a bond with Child. When he was not

       incarcerated, he failed to attend visits regularly—he has attended only two visits

       since she was removed. He also failed to maintain other types of contact with

       Child, such as cards, letters, or phone calls. Father initially reported that work

       interfered with his ability to attend visits, but he was able to transport Mother to

       her visits, which occurred at similar times. Additionally, the Family Case

       Manager (FCM) offered to meet with Father after hours and on weekends to

       facilitate visits, but Father never contacted her. He has also not shown a

       willingness or ability to learn about Child’s special emotional needs or to

       develop the parenting skills needed to meet those needs.


[19]   Child’s Guardian ad Litem and the FCM testified that in their respective

       opinions, termination is in Child’s best interests. She is doing well in her

       relative placement, and that caregiver plans to adopt her.


[20]   Father argues that termination is premature, that he has completed some

       services while incarcerated, that he has always been a good provider for his

       family, and that he now plans to participate in court-ordered services. These

       arguments amount to requests that we reweigh the evidence and second-guess

       the trial court’s assessment of witnesses, which we may not do.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-273 | June 11, 2018   Page 9 of 10
[21]   We find that the evidence supports the trial court’s conclusion that termination

       of the parent-child relationship is in Child’s best interests.


[22]   The judgment of the trial court is affirmed.


       Kirsch, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-273 | June 11, 2018   Page 10 of 10